By the Court, Ringo, C. J. The enactment declaring the imposition of the tax in question amongst other things provides that, “for the purpose of raising a revenue to support the government of this State, a tax shall be levied on the following objects: First, all lands lying within this State, claimed or owned by any person or corporation, whether such land may have been patented or not, except such as are exempt from taxation by virtue of the compact between this State and the United States; Second, all town lots and the improvements thereon,” and that “each assessor shall require each person in his county to give in, under oath, first, a description of all his lands, by township, range, section, quarter section, tract, lot or part thereof and the number of acres in each particular tract or subdivision"thereof; Second, all town lots with the improvements thereon,” and “to value the same under oath, valuing each tract or town lot separately, and each kind of other property separately from every other kind;” also that uall lands shall be valued at the true value thereof in ready money, taking into consideration the fertility and quality of the soil, the vicinity of the same to roads, towns, villages, and navigable waters, water privileges on the same, and all other local advantages, having no reference to the improvements thereon; but no lands shall be valued at a less price per acre than three dollars,” and that “all town lots, and the improvements thereon, and all saw mills, tan yards and distilleries shall be valued at the true value thereof, taking into consideration all local ad vantages,” and “every other species of property shall be valued at the true value thereof in ready money.” Rev. St. Ark. chap. 128, sec. 1, 12, 13, 14, 15, 16. The quotations above embrace, it is believed, every statutory provision bearing upon the question under consideration. The provision of the constitution, with which, it is urged, that the enactment in question conflicts, ordains that, “all property subject to taxation, shall be taxed according to its value — that value to be ascertained in such manner as the General Assembly shall direct, making the same equal and uniform throughout the State.” Const. Ark., Art. VII, title Revenue, sec. 2. From the view which we have taken, not only of the provision above quoted, but of every part of the constitution, we consider the rule there prescribed to be this, that property of every character and description upon which a State tax may be levied, must be taxed in proportion to its real and true value, and according to that basis be made to contribute to the revenue of the State; and that no portion of any distinct genus or species of property upon which such tax is imposed, can ever be exempt therefrom. Therefore if such tax be at any time laid upon land, no land within the limits of the State, except such as are or may be exempt by some authority superior to our State constitution, cun be legally exonerated from the imposition, and it matters nothing whether the land be situated in a city, town, or village, or in one portion of the State or another; because the rule is general and inflexible, comprehending in such case all lands subject to the jurisdiction of the State, and liable to be taxed by her authority. And so it is, and according to the rule prescribed by the constitution, must of necessity ever be,-as !o improvements on land (if indeed such tax may be imposed on them in any instance), consequently, if such tax be imposed on any improvements on land, every improvement thereon of the like kind, class or description, must be equally taxed according to its value: If, for instance, a tax be imposed on brick houses, no house of that description can be legally exempt therefrom, but all such, whether situated in a city, town or village, or in the country, must contribute equally, that is, in proportion to their value, to the revenue of the State. This rule we consider so great and comprehensive as to embrace every description of property upon which a tax may be laid to raise any portion of the State revenue. And the Legislature possesses no power to restrict its operation to such lands or improvements thereon, or to any other property, subjected to such taxation, as may be situated in any-specified portion of the State, or in any sectional or legal division, or sub-division thereof, because no such restriction can possibly exist, if the tax imposed be equal and uniform throughout the State. Now it is equally certain that land, by being divided, surveyed or laid out into small parcels, tracts or lots, and distinguished from other lands by the additional appellation of “town lots,” does not either in legal contemplation or in fact, change its original character or quality, or lose its original and still legal and appropriate name, but remains of the same genus or class of property to which it belonged before it was so divided, or had applied to it the additional name or designation “town lots.” We are therefore upon the most mature and deliberate consideration of the subject, of the opinion that so much and such paitof the first section of the 128th chapter of the Revised Statutes of this State as purports to impose a State tax on “improvements” or town lots is rejougnant to the provisions contained in the second section of the seventh article of the constitution of this State and void, and consequently that the assessment of the improvements on the lots of the petitioner, to the value of ‡4000, is illegal; and that the county court, upon his appeal, which appears to have been regularly taken from the assessment thereof, ought so to have decided, and did err in adjudicating the assessment thereof to have been legally made, and in refusing to correct the same so as only to charge the petitioner with a Suite tax on the value of said lots exclusive of the improvements thereon, which from the valuation thereof by the petitioner, furnished to the assessor, to which no objection is shown to have been made, appears to be $>2000. Therefore the judgment of the county court pronounced upon said appeal of the petitioner, must be quashed, and the State revenue upon f)4000, the value of the improvements on the lots assessed in his name, with which he is charged on the tax book of the county of Pulaski for the year 1842, be forever superseded.